Title: To Benjamin Franklin from Isaac Norris, 21 November 1758
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend [BF]
Pensylva Novr. 21st. 1758
It is easy to perceive the Disposition of the People by the last Election under the Burthen of their heavy Taxes and several severe Losses upon particulars from the Conduct of some of the Military Gentlemen towards such as have supplied Our Western Army with Carriages, they are yet willing to bear these and every Thing else in their Power in hopes of preserving their Priviledges as Englishmen.
The Art and every other Means used towards the Electors on One Side; The perfect Indifference in those who are chosen, and indeed the Difficulty of getting them to serve on the other, shew, that the Attack upon what the People apprehend their Just Rights, is carried to great Lengths and without the political Disguises necessary on these Occasions. Are not then Our Rulers egregious Bunglers here who manage this Affair with such Ill Success, and so likely to continue, during their weak Administration. And I heartily wish them no better on that Side of the Water notwithstanding any Inclination to infringe the Rights of their Countrymen in America.
We are now daily expecting to hear the Event of our Western Army who Left Loyalhannen about ten days ago in order to attack Fort du Quesne; This Expedition has cost the Crown a surprizing Sum of Mony and the Colonies not Less in proportion to their Abilities and I wish the Success may in some Manner answer the Expence of which I have no sanguine Expectations. The House is now sitting upon a Call from the Governor in pursuance of a Letter from General Forbes requesting to know what this Province will do towards supporting twelve Hundred Men to garrison the Forts and Entrenchments the Army has made in their Advances towards the Ohio; but I shall refer to the Answer a Committee are now preparing by order of the House which I hope will be finished Time enough to go by this Conveyance as well as the Minutes of the last Indian Treaty at Easton all which we intend to Authenticate to enable you to act according to the Situation of Affairs during the sitting of the Parliament either before the Parliament or wherever the Application is to be made on Account of the Province.
Several Members of the House were with me fearing we might be deficient in the Necessary Supplies of Mony but as this Sitting of the House is like to be Short and I have already wrote on this Head, I hope you will be free either with my Self or the Committee on this necessary Article, in the Mean time I shall inclose an Order for two Hundred Pounds Sterling to be paid into your Hands which use freely if necessary ’till we can learn the Situation of Our Finances Here and of the Mony wanted there. As for Our other Agents I have procured an Order from the Last Assembly for their Salary &c. which will come within our next Supply Bill at our next Sitting. I am your Assured Friend
I N
 Endorsed: BF recd [?] ackgd 18 Jan 1759.
